UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the quarterly period ended June 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the transition period fromto Commission File Number000-50513 ACORDA THERAPEUTICS,INC. (Exact name of registrant as specified in its charter) Delaware (State of Incorporation) 13-3831168 (I.R.S. Employer Identification Number) 15 Skyline Drive Hawthorne, New York 10532 (914)347-4300 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Largeacceleratedfilerx Acceleratedfilero Non-acceleratedfilero (Do not check if a smaller reporting company) SmallerReportingCompanyo Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at July 31, 2010 Common Stock, $0.001 par value per share 38,875,714 shares ACORDA THERAPEUTICS,INC. TABLE OF CONTENTS PART I—FINANCIAL INFORMATION Item1. Financial Statements Consolidated Balance Sheets June 30, 2010 (unaudited) and December31, 2009 Consolidated Statements of Operations (unaudited) Three and six-month periods ended June 30, 2010 and 2009 Consolidated Statements of Cash Flows (unaudited) Three and six-month periods ended June 30, 2010 and 2009 Notes to Consolidated Financial Statements (unaudited) Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item3. Quantitative and Qualitative Disclosures About Market Risk Item4. Controls and Procedures PART II—OTHER INFORMATION Item1. Legal Proceedings Item1A. Risk Factors Item6. Exhibits This Quarterly Report on Form10-Q contains forward-looking statements relating to future events and our future performance within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended. Stockholders are cautioned that such statements involve risks and uncertainties. These forward-looking statements are based on current expectations, estimates, forecasts and projections about the industry and markets in which we operate and management’s beliefs and assumptions. All statements, other than statements of historical facts, included in this report regarding our strategy, future operations, future financial position, future revenues, projected costs, prospects, plans and objectives of management are forward-looking statements. The words “anticipates,” “believes,” “estimates,” “expects,” “intends,” “may,” “plans,” “projects,” “will,” “would,” and similar expressions are intended to identify forward-looking statements, although not all forward-looking statements contain these identifying words. We may not actually achieve the plans, intentions or expectations disclosed in our forward-looking statements and you should not place undue reliance on our forward-looking statements. Actual results or events could differ materially from the plans, intentions and expectations disclosed in the forward-looking statements we make. We have included important factors in the cautionary statements included in this report and in the “Risk Factors” section in our Annual Report on Form10-K for the year ended December31, 2009, that we believe could cause actual results or events to differ materially from the forward-looking statements that we make. Our forward-looking statements do not reflect the potential impact of any future acquisitions, mergers, dispositions, joint ventures or investments that we may make. We do not assume any obligation to update any forward-looking statements. PART I Item1.Financial Statements ACORDA THERAPEUTICS,INC. AND SUBSIDIARIES Consolidated Balance Sheets June 30, December31, (unaudited) Assets Current assets: Cash and cash equivalents $ $ Restricted cash Short-term investments Trade accounts receivable, net Prepaid expenses Finished goods inventory held by the Company Finished goods inventory held by others Other current assets Total current assets Property and equipment, net of accumulated depreciation Intangible assets, net of accumulated amortization Non-current portion of deferred cost of license revenue Other assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Deferred product revenue—Zanaflex tablets Deferred product revenue—Zanaflex Capsules Current portion of deferred license revenue Current portion of revenue interest liability Current portion of convertible notes payable — Total current liabilities Non-current portion of deferred license revenue Put/call liability Non-current portion of revenue interest liability Non-current portion of convertible notes payable Commitments and contingencies Stockholders’ equity: Common stock, $0.001 par value. Authorized 80,000,000 shares at June 30, 2010 and December31, 2009; issued and outstanding 38,352,505 and 37,935,075 shares as of June 30, 2010 and December31, 2009, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying Unaudited Notes to Consolidated Financial Statements ACORDA THERAPEUTICS,INC. AND SUBSIDIARIES Consolidated Statements of Operations (unaudited) Three-month period ended June 30, Three-month period ended June 30, Six-month period ended June 30, Six-month period ended June 30, Revenues: Gross product sales $ Less: discounts and allowances ) Net sales License revenue — — Total net revenues Costs and expenses: Cost of sales Research and development Selling, general and administrative Total operating expenses Operating loss ) Other expense (net): Interest and amortization of debt discount expense ) Interest income Other income — — Gain on disposal of property and equipment — — — Total other expense (net) Net loss $ ) $ ) $ ) $ ) Net loss per share—basic and diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding used in computing net loss per share—basic and diluted See accompanying Unaudited Notes to Consolidated Financial Statements ACORDA THERAPEUTICS,INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows (unaudited) Six-month period ended June 30, Six-month period ended June 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Share-based compensation expense Amortization of net premiums and discounts on short-term investments Amortization of revenue interest issuance cost Depreciation and amortization expense (Gain) loss on put/call liability ) Gain on disposal of property and equipment — ) Changes in assets and liabilities: Increase in accounts receivable ) ) Increase in prepaid expenses and other current assets ) ) (Increase) decrease in inventory held by the Company ) Decrease in inventory held by others Decrease in non-current portion of deferred cost of license revenue — Decrease in other assets — Decrease in accounts payable, accrued expenses, other current liabilities ) ) Increase in revenue interest liability interest payable Increase in non-current portion of deferred license revenue ) — (Decrease) increase in deferred product revenue—Zanaflex tablets ) (Decrease) increase in deferred product revenue—Zanaflex Capsules ) Restricted cash ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchases of property and equipment ) ) Purchases of intangible assets ) — Purchases of short-term investments ) ) Proceeds from maturities of short-term investments Net cash provided by investing activities Cash flows from financing activities: Proceeds from issuance of common stock and option exercises Repayments of revenue interest liability ) ) Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure: Cash paid for interest See accompanying Unaudited Notes to Consolidated Financial Statements ACORDA THERAPEUTICS,INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (unaudited) (1) Organization and Business Activities Acorda Therapeutics,Inc. (“Acorda” or the “Company”) is a commercial stage biopharmaceutical company dedicated to the identification, development and commercialization of novel therapies that improve neurological function in people with multiple sclerosis (MS), spinal cord injury (SCI) and other disorders of the central nervous system (CNS). The management of the Company is responsible for the accompanying unaudited interim consolidated financial statements and the related information included in the notes to the consolidated financial statements. In the opinion of management, the unaudited interim consolidated financial statements reflect all adjustments, including normal recurring adjustments necessary for the fair presentation of the Company’s financial position and results of operations and cash flows for the periods presented. Results of operations for interim periods are not necessarily indicative of the results to be expected for the entire year. These unaudited interim consolidated financial statements should be read in conjunction with the audited consolidated financial statements of the Company as of and for the year ended December31, 2009 included in the Company’s Annual Report on Form10-K for such year, as filed with the Securities and Exchange Commission (the “SEC”). The Company finances its operations through a combination of issuance of equity securities, revenues from Zanaflex Capsules and Ampyra, loans, collaborations, and, to a lesser extent, grants. There are no assurances that the Company will be successful in obtaining an adequate level of financing needed to fund its development and commercialization efforts. To the extent the Company’s capital resources are insufficient to meet future operating requirements, the Company will need to raise additional capital, reduce planned expenditures, or incur indebtedness to fund its operations. The Company may be unable to obtain additional debt or equity financing on acceptable terms, if at all. If adequate funds are not available, the Company may be required to curtail its sales and marketing efforts, delay, reduce the scope of or eliminate some of its research and development programs or obtain funds through arrangements with collaborative partners or others that may require us to relinquish rights to certain product candidates that it might otherwise seek to develop or commercialize independently. (2) Summary of Significant Accounting Policies Principles of Consolidation The accompanying consolidated financial statements are prepared in accordance with accounting principles generally accepted in the United States of America and include the results of operations of the Company and its majority owned subsidiaries. All intercompany accounts and transactions have been eliminated in consolidation. Use of Estimates The preparation of the consolidated financial statements requires management of the Company to make a number of estimates and assumptions relating to the reported amount of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the period. Significant items subject to such estimates and assumptions include research and development and share-based compensation accounting, which are largely dependent on the fair value of the Company’s equity securities. In addition, the Company recognizes Zanaflex revenue based on estimated prescriptions filled. The Company adjusts its Zanaflex inventory value based on an estimate of inventory that may be returned. Actual results could differ from those estimates. Revenue Recognition Zanaflex The Company applies the revenue recognition guidance in Accounting Standards Codification (ASC) 605-15-25, which among other criteria requires that future returns can be reasonably estimated in order to recognize revenue. The amount of future tablet returns is uncertain due to generic competition and customer conversion to Zanaflex Capsules. The Company has accumulated some sales history with Zanaflex Capsules; however, due to existing and potential generic competition and customer conversion from Zanaflex tablets to Zanaflex Capsules, we do not believe we can reasonably determine a return rate at this time. As a result, the Company accounts for these product shipments using a deferred revenue recognition model. Under the deferred revenue model, the Company does not recognize revenue upon product shipment. For these product shipments, the Company invoices the wholesaler, records deferred revenue at gross invoice sales price, and classifies the cost basis of the product held by the wholesaler as a component of inventory. The Company recognizes revenue when prescribed to the end-user, on a first-in first-out (FIFO) basis. The Company’s revenue to be recognized is based on (1)the estimated prescription demand, based on pharmacy sales for its products; and (2)the Company’s analysis of third-party information, including third-party market research data. The Company’s estimates are subject to the inherent limitations of estimates that rely on third-party data, as certain third-party information was itself in the form of estimates, and reflect other limitations. The Company’s sales and revenue recognition reflects the Company’s estimates of actual product prescribed to the end-user. The Company expects to be able to apply a more traditional revenue recognition policy such that revenue is recognized following shipment to the customer when it believes it has sufficient data to develop reasonable estimates of expected returns based upon historical returns and greater certainty regarding generic competition. The Company’s net revenues represent total revenues less allowances for customer credits, including estimated discounts, rebates, and chargebacks. These allowances are recorded for cash consideration given by a vendor to a customer that is presumed to be a reduction of the selling prices of the vendor’s products or services and, therefore, should be characterized as a reduction of revenue when recognized in the vendor’s statement of operations. Adjustments are recorded for estimated chargebacks, rebates, and discounts. These allowances are established by management as its best estimate based on available information and are adjusted to reflect known changes in the factors that impact such allowances. Allowances for chargebacks, rebates and discounts are established based on the contractual terms with customers, analysis of historical levels of discounts, chargebacks and rebates, communications with customers and the levels of inventory remaining in the distribution channel, as well as expectations about the market for each product and anticipated introduction of competitive products. In addition, the Company records a charge to cost of goods sold for the cost basis of the estimated product returns the Company believes may ultimately be realized at the time of product shipment to wholesalers. The Company has recognized this charge at the date of shipment since it is probable that it will receive a level of returned products; upon the return of such product it will be unable to resell the product considering its expiration dating; and it can reasonably estimate a range of returns. This charge represents the cost basis for the low end of the range of the Company’s estimated returns. Product shipping and handling costs are included in cost of sales. Ampyra Ampyra is available only through a network of specialty pharmacy providers that provide the medication to patients by mail. Ampyra will not be available in retail pharmacies. The Company applies the revenue recognition guidance in Staff Accounting Bulletin (SAB) 104 and does not recognize revenue from product sales until there is persuasive evidence of an arrangement, delivery has occurred, the price is fixed and determinable, the buyer is obligated to pay the Company, the obligation to pay is not contingent on resale of the product, the buyer has economic substance apart from the Company, the Company has no obligation to bring about the sale of the product, the amount of returns can be reasonably estimated and collectability is reasonably assured. The Company recognizes product sales of Ampyra following shipment of product to a network of specialty pharmacy providers. As of June 30, 2010, we believe that inventory levels at specialty pharmacy providers that distribute Ampyra represented one month or less oftheir anticipated usage. We expect that they will generally continue to maintain similar inventory levels in the foreseeable future. The Company’s net revenues represent total revenues less allowances for customer credits, including estimated rebates, discounts and returns. Product shipping and handling costs are included in cost of sales. These allowances are recorded for cash consideration given by a vendor to a customer that is presumed to be a reduction of the selling prices of the vendor’s products or services and, therefore, are characterized as a reduction of revenue. At the time product is shipped to specialty pharmacies, an adjustment is recorded for estimated rebates, discounts and returns. These allowances are established by management as its best estimate based on available information and will be adjusted to reflect known changes in the factors that impact such allowances. Allowances for rebates, discounts and returns are established based on the contractual terms with customers, communications with customers and the levels of inventory remaining in the distribution channel, as well as expectations about the market for the product and anticipated introduction of competitive products. Based on the Company's specialty distribution model where it sells to only 12 specialty pharmacy distributors, the data it receives from these distributors, and returns experience of other specialty products with similar selling models, the Company has been able to make a reasonable estimate for product returns. At June 30, 2010, the Company believes that inventory levels at the specialty pharmacy distributors represent one month or less of their anticipated usage. The Company expects that these distributors will generally continue to maintain similar inventory levels in the foreseeable future, as they have contractually agreed to hold no more than 30 days worth of product stock. The Company will accept returns of Ampyra for two months prior to and six months after the product expiration date. The Company will provide a credit to customers with whom we have a direct relationship. Once product is prescribed, it cannot be returned. The Company does not exchange product from inventory for the returned product. Collaborations The Company recognizes collaboration revenues and expenses by analyzing each element of the agreement to determine if it shall be accounted for as a separate element or single unit of accounting. If an element shall be treated separately for revenue recognition purposes, the revenue recognition principles most appropriate for that element are applied to determine when revenue shall be recognized. If an element shall not be treated separately for revenue recognition purposes, the revenue recognition principles most appropriate for the bundled group of elements are applied to determine when revenue shall be recognized. Payments received in excess of revenues recognized are recorded as deferred revenue until such time as the revenue recognition criteria have been met. Ampyra Inventory Prior to regulatory approval of Ampyra, the Company incurred expenses for the manufacture of bulk, unpackaged product of Ampyra that ultimately became available to support the commercial launch of this drug candidate. Until the necessary initial regulatory approval was received, we charged all such amounts to research and development expenses as there was no alternative future use prior to regulatory approval. As a result, our initial sales of Ampyra will result in higher gross margins than if the inventory costs had not previously been expensed. Upon regulatory approval of Ampyra, the Company began capitalizing the commercial inventory costs associated with manufacturing with Elan and its second manufacturer, Patheon. Concentration of Risk Financial instruments that potentially subject the Company to concentrations of credit risk consist principally of investments in cash and cash equivalents, restricted cash and accounts receivable. The Company maintains cash and cash equivalents and restricted cash with approved financial institutions. The Company is exposed to credit risks and liquidity risks in the event of default by the financial institutions or issuers of investments in excess of FDIC insured limits. The Company performs periodic evaluations of the relative credit standing of these financial institutions and limits the amount of credit exposure with any institution. Earnings per Share Net loss per share is computed by dividing the net loss by the weighted average number of shares of common stock outstanding. The Company has certain options, restricted stock and a convertible promissory note which have not been used in the calculation of diluted net loss per share because to do so would be anti-dilutive. As such, the numerator and the denominator used in computing both basic and diluted net loss per share for each year are equal. Segment Information The Company is managed and operated as one business. The entire business is managed by a single management team that reports to the chief executive officer. The Company does not operate separate lines of business with respect to any of its product candidates. Accordingly, the Company does not prepare discrete financial information with respect to separate product candidates or by location and does not have separately reportable segments. (3) Share-based Compensation During the three-month periods ended June 30, 2010 and 2009, the Company recognized share-based compensation expense of $4.6million and $3.0million, respectively. During the six-month periods ended June 30, 2010 and 2009, the Company recognized share-based compensation expense of $7.8 million and $5.7 million, respectively. Activity in options and restricted stock during the six-month period ended June 30, 2010 and related balances outstanding as of that date are reflected below. The weighted average fair value per share of options granted to employees for the three-month periods ended June 30, 2010 and 2009 were approximately $19.12 and $16.21, respectively.The weighted average fair value per share of options granted to employees for the six-month periods ended June 30, 2010 and 2009 were approximately $19.36 and $14.03, respectively. The following table summarizes share-based compensation expense included within our consolidated statements of income: For the three-month For the six-month period ended June30, period ended June30, (In millions) Research and development $ Selling, general and administrative Total $ A summary of share-based compensation activity for the six-month period ended June 30, 2010 is presented below: Stock Option Activity Number of Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Term Intrinsic Value Balance at January1, 2010 $ Granted Cancelled ) Exercised ) Balance at June 30, 2010 $ $ Vested and expected to vest at June 30, 2010 $ $ Vested and exercisable at June 30, 2010 $ $ Restricted Stock Activity Restricted Stock Number of Shares Nonvested at January1, 2010 Granted Vested Forfeited Nonvested at June 30, 2010 As of June 30, 2010, there was $41.4million of total unrecognized compensation costs related to unvested options and restricted stock awards that the Company expects to recognize over a weighted average period of approximately 2.7years. (4) Income Taxes The Company had available net operating loss carryforwards (NOL) of approximately $282.9million and $249.5million as of June 30, 2010 and December31, 2009, respectively, for federal and state income tax purposes, which are available to offset future federal and state taxable income, if any, and expire between 2019 and 2030. The Company also has research and development tax credit carryforwards of approximately $1.6million as of both June 30, 2010 and December31, 2009, for federal income tax reporting purposes that are available to reduce federal income taxes, if any, and expire in future years beginning in 2020. At June 30, 2010 and December31, 2009, the Company had a deferred tax asset of $157.4million and $147.2million, respectively, offset by a full valuation allowance. Since inception, the Company has incurred substantial losses and expects to incur substantial losses in future periods. The Tax Reform Act of 1986 (the “Act”) provides for a limitation of the annual use of NOL and research and development tax credit carryforwards (following certain ownership changes, as defined by the Act) that could significantly limit the Company’s ability to utilize these carryforwards. The Company has experienced various ownership changes as a result of past financings. Accordingly, the Company’s ability to utilize the aforementioned carryforwards may be limited. Additionally, because U.S. tax laws limit the time during which these carryforwards may be applied against future taxes, the Company may not be able to take full advantage of these attributes for federal income tax purposes. Because of the above mentioned factors, the Company has not recognized its gross deferred tax assets as of and for all periods presented. As of June 30, 2010, management believes that it is more likely than not that the gross deferred tax assets will not be realized based on future operations and reversal of deferred tax liabilities. Accordingly, the Company has provided a full valuation allowance against its gross deferred tax assets and no tax benefit has been recognized relative to its pretax losses. (5) Fair Value Measurements The following table presents information about our assets and liabilities measured at fair value on a recurring basis as of June 30, 2010 and indicates the fair value hierarchy of the valuation techniques utilized to determine such fair value. In general, fair values determined by Level1 inputs utilize quoted prices (unadjusted) in active markets for identical assets or liabilities. Fair values determined by Level2 inputs utilize data points that are observable, such as quoted prices, interest rates and yield curves. Fair values determined by Level3 inputs utilize unobservable data points for the asset or liability. The Company’s Level1 assets consist of time deposits and investments in a Treasury money market fund and high-quality government bonds. The Company’s Level3 liability represents our put/call liability related to the Paul Royalty Fund (PRF) transaction. No changes in valuation techniques or inputs occurred during the three months ended June 30, 2010. No transfers of assets between Level 1 and Level 2 of the fair value measurement hierarchy occurred during the three months ended June 30, 2010. Level1 Level2 Level3 Assets Carried at Fair Value: Cash equivalents $ $
